Citation Nr: 1025901	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from 
December 1943 to January 1946 and from January 1947 to October 
1953.  He also had additional subsequent service in the Merchant 
Marines from April 1966 to February 1993, but as a civilian.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2009, in support of his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.  His daughter was also present at the hearing, but did 
not testify. 

Following the hearing, the Board held the record open for 30 days 
to allow the Veteran time to obtain and submit additional 
supporting medical evidence, which he later did and waived his 
right to have the RO initially consider it.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).

Also, in June 2010, because of his age, the Board advanced the 
Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his active duty 
service in the Navy, as well as during his many years of 
additional service as a civilian in the Merchant Marines, and he 
has since received a diagnosis of asbestosis.

2.  As there is equally probative, i.e., competent and credible, 
medical nexus evidence of record for and against the Veteran's 
claim, it is just as likely as not his asbestosis is attributable 
to his active duty service in the Navy as it is the result of his 
additional civilian service in the Merchant Marines.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
asbestosis was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for asbestosis - in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless.

II.  Whether the Veteran is Entitled to Service Connection for 
Asbestosis

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular since 
have been included in VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").

Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4-00 (Apr. 13, 2000).  The guidelines provide that the 
latency period for asbestos-related diseases varies from 10-45 
years or more between first exposure and development of disease.  
VA Manual, paragraph 9(d).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  The 
guidelines identify the nature of some asbestos-related diseases.  
VA Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal tract.  Id.  The guidelines 
further provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  VA Manual, paragraph 9(e).  
Rating specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be made 
as to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period and 
exposure information.



The Court has held that VA must analyze an Appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  If the evidence supports a conclusion that the 
Veteran's current disability, while caused by asbestos exposure, 
is due to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  Id.

Here, the record shows the RO complied with these procedures.  
The RO sent the Veteran a letter in August 2006 requesting these 
details, including the nature of his asserted asbestos-related 
disease and evidence relating it to his military service.  
Therefore, VA has satisfied its duty to assist him in developing 
his claim.

That said, the Veteran asserts he has asbestosis due to exposure 
to asbestos while serving aboard ships on active duty in the U.S. 
Navy, and that, although he had additional exposure as a civilian 
during his many years of subsequent service in the Merchant 
Marines, it is impossible to distinguish which period of service 
caused his asbestosis.  See his October 2009 hearing testimony.

Eligibility for VA benefits is based on statutory and regulatory 
provisions that define an individual's legal status as a "veteran 
of active military, naval or air service."  See 38 U.S.C.A. § 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active 
military, naval, or air service includes service in the United 
States Armed Forces.  See 38 U.S.C. § 101(10) (in pertinent part 
defining "Armed Forces" as "United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard.").  The Merchant Marines are 
not included in the statutory definition of Armed Forces.

However, laws and regulations provide that certain individuals 
and groups are considered to have performed active military, 
naval, or air service for purposes of VA benefits.  See 38 C.F.R. 
§ 3.7 (2009).  Under Public Law No. 95-202, § 401, 91 Stat. 1433, 
1449-50 (Nov. 23, 1977) [P.L. 95-202], the service of certain 
groups who rendered service to the Armed Forces of the United 
States shall be considered "active duty for the purposes of all 
laws administered by the Secretary [VA]" if the Secretary of 
Defense designates the group for such consideration based upon 
the factors listed in the statute.  The Secretary of Defense 
delegated these determinations to the Secretary of the Air Force, 
whose determinations can be found under 38 C.F.R. § 3.7. 38 
U.S.C.A. § 106.

Under 38 C.F.R. § 3.7, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during World 
War II and American Merchant Marines who were in Oceangoing 
Service during the period of armed conflict from December 7, 
1941, through August 15, 1945, are considered to have had active 
service.  38 C.F.R. § 3.7(x)(14), (15).  Thus, service in the 
Merchant Marines after August 15, 1945, is not considered active 
military service.  38 C.F.R. § 3.7(x)(15).  Here, the evidence of 
record indicates the Veteran served in the Merchant Marines from 
April 1966 to February 1993, so not beginning until over 2 
decades after this August 15, 1945 deadline for considering it 
active duty.  Consequently, this additional service as a civilian 
in the Merchant Marines is not considered active military service 
and any grant of service connection must be based, instead, upon 
his prior active duty service in the Navy.

So in order for the Veteran to be entitled to service connection 
for asbestosis, the record must first establish that he was 
exposed to asbestos while on active duty in the Navy.  His 
service personnel records provide this necessary confirmation, 
indicating he served on US Navy vessels as a radioman during 
World War II.  During World War II, U.S. Navy Veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (g).  So the Board 
finds that the record establishes he was exposed to asbestos 
during his period of active duty military service in the Navy.

Another, and indeed perhaps most fundamental requirement for any 
service-connection claim is that there must be competent evidence 
of the existence of the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there can be no valid 
claim).

Here, the report of the July 2009 VA Compensation and Pension 
Examination (C&P Exam) performed by an outside VA contractor 
provides a diagnosis of asbestosis based, in part, on a review of 
chest X-rays.  So there is no disputing the Veteran has the 
required diagnosis of this claimed disability.  Thus, the 
determinative issue is whether his asbestosis is attributable to 
his established exposure to asbestos while in the Navy versus any 
additional exposure he may have had as a civilian while in the 
Merchant Marines.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As a layman, while competent to comment on respiratory or related 
symptoms he may have experienced during these periods of service 
and during the years since, like shortness of breath or 
difficulty breathing, exertional fatigue, etc., the Veteran is 
not also competent to etiologically link these symptoms to his 
asbestosis diagnosis and, in turn, to the exposure to asbestos 
that occurred during his time in the Navy versus Merchant 
Marines.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); and Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, as will be explained, there is 
competent medical nexus evidence in the file both for and against 
his claim.

One the one hand, the report of the Veteran's July 2009 VA C&P 
Exam indicates his asbestosis is at least as likely as not 
attributable to his service in the Merchant Marines, which, for 
the reasons discussed, is not a qualifying period of service.  
This VA examiner came to this conclusion based largely upon a 
January 2003 opinion provided by a pulmonary and occupational 
medicine specialist, Dr. A.S., indicating the Veteran's 
interstitial disease is a direct result of shipboard asbestos 
exposure.

But, notably, Dr. A.S.'s January 2003 opinion attributes the 
Veteran's asbestosis to his service in the Merchant Marines, not 
Navy, and appears to have been prepared in conjunction with a 
pending civil law suit concerning that civilian service.  

On the other hand, following his October 2009 hearing (and in 
direct response to this VA examiner's opinion) the Veteran 
submitted a December 2009 letter from a private physician, G.B., 
M.D., MPH, FCCP, a Diplomate of Internal Medicine, Pulmonary 
Disease, Critical Care Medicine, Occupational Medicine, & 
Sleep Medicine.  And unlike the VA examiner, Dr. G.B. concluded 
the Veteran's asbestosis is at least as likely as not 
attributable to his asbestos exposure while a soldier on active 
duty in the Navy versus any additional exposure he may have had 
as a civilian while subsequently serving in the Merchant Marines.  
Dr. G.B. explained that it simply is not possible to separate the 
effects of the asbestos exposure in the Navy from any additional 
exposure in the Merchant Marines.  And in this circumstance, the 
Board must resolve this reasonable doubt in the Veteran's favor 
and effectively presume that his diagnosis of asbestosis is at 
least partly the result of his active duty service in the Navy, 
that is, not entirely due to his subsequent service as a civilian 
in the Merchant Marines.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (indicating that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which requires 
that reasonable doubt on any issue be resolved in the Veteran's 
favor, dictates that such signs and symptoms be attributed to the 
service-connected condition.)

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).



While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value 
of these opinions for and against the claim, the Board sees the 
record does not indicate that Dr. G.B. had access to the 
Veteran's claims file in making his favorable determination, 
whereas the record shows the claims file was forwarded to VA C&P 
examiner who submitted the July 2009 report containing an 
unfavorable opinion.  But see, too, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), wherein the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that with 
respect to claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, "[i]t is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."



In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure had compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, there is no indication Dr. G.B.'s opinion was compromised 
in any way by the history and limited medical records that 
provided the basis of his favorable opinion.  In Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board 
may not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. Nicholson, 
19 Vet. App. 427 (2006), reliance on a Veteran's statements 
renders a medical report not credible only if the Board rejects 
the statements of the Veteran as lacking credibility.  In this 
particular instance, there is no inherent reason to question the 
Veteran's credibility or the history that he or his 
representative provided to Dr. G.B., particularly because the 
Veteran's exposure to asbestos during his service in the Navy 
already has been documented and readily conceded, which in turn 
formed the basis of his diagnosis of asbestosis.  

The Board finds that both Dr. G.B.'s and the VA examiner's 
reports are thorough, well-reasoned, and based on an independent 
review of the relevant evidence and an objective clinical 
examination.  Therefore, each has the proper foundation and 
predicate and is entitled to probative weight.  See Elkins v. 
Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 
(1993).  



The Board therefore concludes the medical nexus evidence 
supporting the claim is just as probative as the medical nexus 
evidence against the claim.  That is to say, as there is equally 
probative, i.e., competent and credible, medical nexus evidence 
of record for and against the Veteran's claim, it is just as 
likely as not his asbestosis is attributable to his active duty 
military service in the Navy, as it is instead the result of his 
additional service as a civilian in the Merchant Marines.  His 
claim therefore must be granted with resolution of this 
reasonable doubt in his favor concerning this determinative issue 
of etiology.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for asbestosis is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


